 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcGraw-Edison CompanyandDistrict Lodge No. 9InternationalAssociation of Machinists & Aero-space Workers,AFL-CIO. Case 17-CA-3323October 16, 1968DECISION AND ORDERBY MEMBERSBROWN,JENKINS,AND ZAGORIAOn June 7, 1968, Trial Examiner Sydney S. Asher,Jr. issued his Decision in the above-entitled proceed-ing, finding that Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrialExaminer's Decision. The Trial Examiner alsofound that Respondent had not discriminated againstemployee Merlin Stroppel in violation of Sections8(a)(1) of (3) of the Act, as alleged in the complaint,and recommended dismissal of that portion of thecomplaint. Thereafter the Charging Party and theGeneral Counsel filed exceptions to the Trial Ex-aminer'sDecision, together with supporting briefs,and Respondent filed cross-exceptions to the Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theexceptions, the cross-exceptions, the briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, except asmodified herein.We agree with the Trial Examiner that the natureof Campbell's belatedly discovered misconduct is suchthat it would not effectuate the policies of the Act toorder his reinstatement.We are also of the view,however, that the same considerations preclude anybackpay award for Campbell. Accordingly, we do notadopt the Trial Examiner's Recommended Orderinsofar as it contains affirmative remedial provisionspredicatedupon the discriminatory discharge ofCampbell.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its, Order theRecommended Order of the Trial Examiner, asmodifiedbelow,andordersthatRespondent,McGraw-Edison Company, its officers, agents, succes-sors, and assigns, shall take the action set forth in theTrialExaminer'sRecommended Order, as hereinmodified:1.Paragraphs 2(a) and (b) of the RecommendedOrder are deleted and paragraphs 2(c) and (d) arerespectively renumbered as 2(a) and (b).2.Delete the fifth indented paragraph of theAppendix.TRIAL EXAMINER'S DECISIONSYDNEY S. ASHER, JR., Trial Examiner On September 1,1967,DistrictLodge No. 9, International Association ofMachinists& Aerospace Workers, AFL-CIO, Kansas City,Missouri,herein called the Union, filed charges againstMcGraw-Edison Company, Macon, Missouri, herein called theRespondent. After the filing of three amended charges, theGeneral Counsel of the National Labor Relations Board issueda complaint on October 31, 1967.1 This alleges that since onorabout June 11 the Respondent has interfered with,restrained, and coerced its employees by certain specifiedconduct, that it discharged Merlin Stroppel on or about August30 and Ivan Campbell on or about September 23, and sincethese dates has failed and refused to reinstate these twoemployees because they joined or assisted the Union orengaged in other union or concerted activity. It is alleged thatthis conduct violated Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended (29 U.S.C. Sec. 151,et seq ),herein called the Act. Thereafter the Respondent filed ananswer admitting certain jurisdictional facts but denying thecommission of any unfair labor practices.Upon due notice a hearing was held before me on December19, 1967, at Macon, Missouri. All parties were represented andparticipated fully in the hearing. During the hearing the GeneralCounsel was permitted to dismiss that part of the complaintwhich alleged that since on or about March 1 the Respondenthasmaintained and enforced an illegal no-solicitation rule.After the close of the hearing the General Counsel and theRespondent filed briefs. These have been duly considered.Upon the entire record in this case,2 and from myobservation of the witnesses, I make the following-FINDINGS OF FACTThe complaint alleges, the answer admits, and it is foundthat the Respondent is, and at all material times has been, aniAll dates herein refer to the year 1967, unless otherwise noted.2 The transcript of testimony was amended on May 7, 1968, andagain on May 24, 1968.173 NLRB No. 33 McGRAW-EDISON COemployer engaged in commerce as defined in the Act, and itsoperations meet the Board's jurisdictional standards,3 and thattheUnion is, and at all material times has been, a labororganization as defined in the Act.A. The SettingThe incidents with which this case is concerned occurred in1967 in the Respondent's Macon, Missouri, plant. Approxi-mately 500 workers are employed there in the manufacture ofelectrictoasters,steam irons, and percolators. The plantmanager is Dale Bufkm and the plant superintendent is WilburYount, Both are admittedly supervisors within the meaning ofthe Act. The Macon plant operates on two shifts.B.The Incidentof June 13On June 12, during a break, Merlin Stroppel, a punch-pressoperator employed on the night shift at the Macon plant,handed a blank union authorization card to another employee,Raymond Shebelbon. Shebelbon put the card in his shirtpocket but it stuck out and was plainly visible. About 12 25a.m. on June 13, as the two employees were getting ready topunch out at the end of their shift, Francis Moncrief,supervisor of the pressroom on the night shift, pulled the cardfrom Shebelbon's pocket and asked where he got it. Shebelbonreplied that he had received it from Stroppel. Moncrief turnedto Stroppel and inquired whether he was passing out unioncards and Stroppel admitted that he was Moncrief askedwhere Stroppel had obtained them and Stroppel respondedthat he got them from an agent of the Union, whom he named.Moncrief then stated that "there would be no more of it" orelse Stroppel "would have to be released." Stroppel replied "Idon't think so as long as I don't do it on company time."Moncrief offered to return the card to Shebelbon, butShebelbon declined it, whereupon Moncrief threw it away.Moncrief reported the incident to Yount. After this, Stroppelcontinued to pass out union authorization cards to his fellowemployees during nonworking time.The complaint alleges, and the answer denies, that by thisconduct Moncrief "interrogated an employee about his unionactivities"and "threatened to discharge" him because he"became or remained a member of the Union or gave supportto it." I agree, Moncrief not only removed the card fromShebelbon's person, but he interrogated Shebelbon as to thesource of the card, inquired of Stroppel if he were passing outcards, questioned Stroppel about the source of the cards, andwarned Stroppel that he would be discharged if he continuedpassing them out. There is no doubt, and it is found, that suchconduct was violative of Section 8(a)(1) of the Act.53The Respondent is, and at all material times has been, a Delawarecorporation engaged in the manufacture of electrical appliances withfactories inMoberly,Boonville,Kirksville,Jefferson City,Macon,Clarence, and Columbia, Missouri The Respondent annually shipsproducts valued at more than$50,000 from its Missouri plants todestinations outside the State of Missouri.C.The Discharge of Merlin Stroppel1.Facts189Stroppel began working for the Respondent on March 6,1967. Throughout his employment he worked as a punch-pressoperator on the night shift under Moncrief's immediatesupervision.On June 9 Stroppel signed a card authorizing the Union torepresent him. He was one of three employees on the nightshiftwho passed out union authorization cards to otherworkers during nonworking time As related above, Moncrieflearned of these activities on June 13 and notified Yount.However, Stroppel continued to pass out authorization cardsduring the remainder of his employmentAlthough Stroppel's guaranteed wage, herein called day rate,was only $1.60 per hour, through piecework incentive pay hisearningsduring the first 5h months of his employment(excluding vacation) invariably exceeded this figure. Hisaverage hourly earnings during this period wereWeekendingAveragehourlyearningsWeekendingAveragehourlyearnings3/12/671.846/4/672.123/19/671.936/11/671 853/26/672.146/18/672.074/2/672 236/25/671.884/9/672.397/2/671.5564/16/672 337/9/671.6064/23/672 357/16/672.084/30/671.777/23/672.205/7/672.887/30/671 845/14/672.338/6/672.335/21/672 088/13/672.175/28/672 138/20/672.30That his actual earnings substantially exceeded his day rateduring this period is further illustrated by his daily earningsfrom July 31 to August 18, inclusive, shown below-DatePiece rate HoursAverageEarningsWorked hourlyDatePiece rate HoursAverageEarningsWorked hourly7/31/6713.2381.658/10/6713 3381.668/1/6719.6582458/11/6715 6672.248/2/6719.8082 478/14/6716.9972438/3/6718.2782 288/15/6717.5882 208/4/6720.3082.548/16/6718.9682.378/7/67Absent8/17/6717.387 12.458/8/6715.807.92 008/18/6714.566.92.118/9/6720.0382.50Total241.54107.92.244 The findings of fact regarding the incident of June 13 are based onthe testimony of Stroppel and Moncrief,who substantially agreed withone another.Shebelbon did not testify.5 Presto Manufacturing Company,168 NLRB No. 144, fn. 26 Vacation. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Monday, August 21, Stroppel worked a full 8 hours, allon piecework. Here his production figures show a markeddeparture from the past His pieceworkearningswere only$6.48, or $.81 per hour-approximately half his day rate 7 OnAugust 22 Stroppel was assigned to rerun some defective pumpvalve bodiesMoncrief told Stroppel to produce 2,500 ofthem, and that he would be paid for this in accordance withhis day rate Moncrief added. "As soon as you get them done,you punch out and I have a piecerate job for you." However, ittook Stroppel the full workday, 8 hours, to complete the2,500 reruns. On the following day, August 23, Stroppel wasagain assigned to rerunning defective pump valve bodies on hisday rate, and again produced 2,500 pieces in the full 8 hours.On August 24 Stroppel continued this assignment for 4.1hours,duringwhich he produced 1,280 pieces. In theremaining3.9 hours he worked on piecework and earned$4.15-an average of $1.06 per hour. On August 25, Stroppelspent the full 8 hours on piecework, earning $8 76-$1.09 perhour. On August 28 Stroppel was once againassignedto rerundefective pump valve bodies for the full 8 hours, on day rate;he completed 2,500 pieces On August 29 Stroppel spent 2hours on piecework,earning $1.29 in that period. Theremaining6 hours were spent in rerunning defective pumpvalve bodies on day rate, during which he produced 2,160pieces.This drop in Stroppel's production did not, of course, gounnoticed by management. On several occasions betweenAugust 20 and Stroppel's discharge, Moncrief discussed thesubject of production with Stroppel. According to Moncrief'scredited testimony, Stroppel said. "What is the use of workingmy ass off, I'm just going to make 40 or 50 cents above my$12, that they are going to pay me." It was also reported toBillyAurig, foreman in the pressroom on the day shift, thatStroppel had stated that, in his opinion, 2,500pieces was "apretty night's work in eight hours " About August 26 Aurigreported Stroppel's poor production to Yount. Yount repliedthatAurig should "let him work three or four days more yetand see if he increased." Yountdiscussedthematter withBufkin. On August 30, before Stroppel was due to report forwork, although Aurig wanted to give Stroppel one morechance, Yount decided that Stroppel had already been givenenough time and should be discharged Yount related thisdecision to Bufkin, stating that Stroppel had been warned;Bufkin concurred. When Stroppel reported for work thatafternoon he was summoned to the office of Orin JamesLamb, purchasing agent and personnel manager for the Macon7 On this day,Stroppel was assigned to part 33-2-4, operation 7, onwhich the piecework rate was $2.14 per 1,000. To earn his guaranteedrate of $ 1.60 per hour,he would have to produce 5,980 pieces in a day,or average 747 per hour He completed only 3,025 pieces in 8 hours(378 per hour),although on August 10, working on the sameassignment, he had completed 6,230 pieces(779 per hour)Thus hisproduction dropped to less than half. Other employees who performedthis operation prior to Stroppel'sdischarge averaged from 462 to 1,207pieces per hour,none had averaged as low as Stroppel did on August 21.8 The General Counsel introduced evidence pertaining to twoconversations Aurig had after Stroppel's discharge-one with ClaytonSwallow and the other with Paul Spencer.Assuming that theseconversations took place as described,they are of questionable value indetermining the motive for the discharge.Iwill therefore make nofindings with regard thereto.9This refers to an incident in April or May when Moncrief orallydischarging you because of a slow-up of work and lack ofproduction." Stroppel answered "All right." A short whilelaterStroppel was paid off, and left the plant.8 A payrollchange notice was made out and placed in the Respondent'sfileson which "Production" is checked as "poor," and onwhich Aurig wrote as the reason for discharge:Warned about leaving his machine to talk to other operatorsand keeping them from work9 and not putting outproduction himself for past two weeks.To this Lamb addedIdischarged Merlin Stroppel at 4.30 p.m. on August 30,1967 for a slow up in work and a let down in productionparts.2. Contentions of the partiesThe General Counsel does not appear to contend thatStroppel's assignment to rerun work on defective pump valvebodies itself was discriminatory or punitive. Nor could he doso successfully, for there is undenied documentary evidencethat on August 29 Mike Behrman, another employee notshown to have engaged in union activities, was similarlyassigned to rerun work on defective pump valve bodies for afull8-hour day. But the General Counsel contends thatStroppel's alleged drop in production was a mere pretextseizedupon to conceal the Respondent's actual reason-Stroppel's known support of the Union. The Respondent,while admitting that it discharged Stroppel at a time when itknew of his union activities, insists that his low production wasthe only reason for his discharge3.ConclusionsMoncrief's conduct on June 13, described above, clearlyreveals the Respondent's union animus.10 Moreover, on thatdate the Respondent first learned of Stroppel's interest in theUnion. Yount, who made the decision to discharge Stroppel,admittedly knew of it In order to sustain the GeneralCounsel's theory that Stroppel's discharge was discriminatory,itwould be necessary to show that the Respondent laid in waituntilAugust 30, seeking all this time for a pretext to dischargehim. Such a conclusion would be speculative As the Respon-dent was not shown to have acquired knowledge of any furtherunion activity during the 11 weeks between June 13 andAugust 30, it is equallylogical to assumethat, by the laterreprimanded Stroppel for going into another department duringworking hours.This was reported by Moncrief to Aurig andYount atthat time.They testified that this past incident had no effect upon thedecision to discharge Stroppel, and I therefore deem it unnecessary tomake any findings with regard thereto10 This finding is not meant to be critical of the Respondent, but ismerely a statement of fact.The Respondent had, of course,a legal rightto display antagonism towardthe Union,so long as it took no actionproscribedby the Act.N.L R B. v T. A. McGahey,Sr.,et al.,d/b/aColumbus MarbleWorks,233 F 2d 406, 409(C A 5) But, as theUnited States CourtofAppealsfor the Fifth Circuit has said"antiunion bias and demonstrated unlawful hostility are proper andhighly significant factors for Board evaluation in determining motive "N.L R.B.v.DanRiver Mills,Incorporated,AlabamaDivision,274 F.2d381, 384(C.A. 5). McGRAW-EDISON CO.date, the Respondent felt confident that Moncrief's warningon June 13 had had its intended effect, that is, had succeededin entirely eradicating the Union, and that the Respondenttherefore had nothing more to fear from retaining Stroppel inits employ.' iThe General Counsel appears also to contend that Stroppel'sproduction did not actually fall off enough to disturbmanagement. I cannot agree. Aurig testifiedWhen he first started he was a real good hand His piecework was up to the rest of them. He kept up his line and hisproduction was good. Then ... in August, he just kind ofseemed to slow down.It was cut in half to what it hadbeen.[Emphasis supplied.]The figures bear this out During his last 7 workdays, Stroppelspent a total of 34 1 hours on rerun work, completing 10,940pieces, an average of about 321 pieces per hour. Aurig testifiedabout pump valve bodies as follows:Q. How long should it take him to run 2,5007A Normally, we will run on this particular jobbetween 6,000 and 7,000 in eight hours. So, 2,500 wouldbe about three to four hours.Furthermore,Moncrief testified that he did not expectStroppel to spend an entire 8-hour shift rerunning 2,500 piecesand that he had a piecework job waiting for Stroppel when thererun was finished. Also, on August 29, Stroppel's last day ofwork, employee Mike Behrman reran defective pump valvebodies for 8 hours and completed 6,000 pieces-an average of750 pieces perhour-more than double Stroppel's averageproduction rate that week and the week before on theidentical rerun job.But this is not all During the remaining21.9 hours of his last 7 workdays, Stroppel earned $20.68 onpiecework, an average of $ 95 per hour-lessthan half hisprevious average.Because of his day rate he was, of course,actually paid at the rate of $1.60 per hour for this 21 9 hours,totaling $35.04-or $14.36 extra. I conclude that Stroppel'sdramatic drop in production did, indeed, furnish managementwith adequate cause for concern.The General Counsel further maintains in his brief that theApril or May incident, when Moncrief orally reprimandedStroppel, was "originally relied upon. as a factor supportingStroppel's discharge" and this "reveals an attempt to seizeupon any possible pretext." This contention is, no doubt,based on part of the wording of the payroll change noticequoted above But this part was inserted by Aurig,who did nothimself make the decisionto discharge Stroppel. Moreover,Yount-whodidmake the decision-testified that this incidenthad no effect on the decision. I therefore deem the matter ofquestionable significance in determining the Respondent's truemotivation.The General Counsel stresses the Respondent's "total failureto warn him [Stroppel] that his production was low," pointingout that the Respondent's general policy favored such advancewarning before discharge. However, Moncrief discussed thematter of production with Stroppel several times before hisdischarge.i 2 In the light of Stroppel's highly uncooperativeattitude ("What is the use of working my ass off," etc.)i 3 afailure to spell out in so many words the possible consequences11 Compare.S.H. Lynch and Company, Inc ,167 NLRB No. 6712 This finding is based on Moncrief's testimony.-To the extent thatStroppel disputedthis,Moncrief's testimony is credited as more reliablethan thatof Stroppel13 Lest it be thought that such an attitude was justified by theassignmentto him of day-ratework and its consequent absence ofincentive,itmust be recalled that,had he completed this assignment191of continuous low production is not, in my opinion, neces-sarily suggestive of bad faith or an attempt to entrap Stroppel.In this connection it should be noted that in the past otheremployees had been discharged for low production and theRespondent could reasonably assume that Stroppel knew this.In any event Yount, who made the decision to dischargeStroppel, did so under the impression that Stroppel had beenwarned, for Yount so informed Bufkm.Finally, the General Counsel points out that "while it isRespondent's policy to consult with an employee's immediatesupervisor before any discharge ... there is no evidence thatStroppel's immediate or first-line supervisor was so consulted.For Stroppel's immediate supervisor was Moncrief " However,neither was there clear and convincing proof that Moncrief wasnotconsulted, and the burden to show such departure fromcustom was on the General Counsel. In any event, the fact thatMoncrief was not consulted, if shown, is not necessarilydecisive. On this subject, Lamb testified.TRIAL EXAMINER IS it customary to consult the im-mediate supervisor of a man before he is discharged?THE WITNESS I would saynot in all cases.[Emphasissupplied.]Under all the circumstances, although the matter is notentirely free from doubt, I conclude that the General Counselhas failed to establish, by a preponderence of the evidence,that Stroppel's discharge was motivated in substantial part byhis support of the Union.D. The Dischargeof IvanCampbell1FactsCampbell began working for the Respondent in October1965 as night watchman and maintenance helper. As watch-man, his hours were from 11 30 p.m. to 7.30 a.m.On September 18, 1967, between 8-30 and 11 am.,Campbell came to the plant and asked his immediate superior,Russell Cook. "Do I still have a job?" Cook asked Campbell:"Do you want to work?" When Campbell answered affirma-tively, Cook directed him to report that night at his regulartime.14About 4.30 or 5 p.m. that day, Campbell signed aunion authorization card.Campbell reported for work that night at his usual time,about 11 30 p.m. A little more than an hour later, about12 30 or 12:40 a.m. on September 19, Marvin Christensen, themght supervisor at the plant, smelled liquor on Campbell'sbreathAccording to Christensen's credited testimony, theodor of whiskey was "very strong." Christensen wrote a noteto Yount, his immediate superior, which read:Macon 9, 19, 67WilburIvan had been drinking when he came in last night Ididn't know it until after Henery [sic] ' S left or I wouldhave had him stay & would have sent Ivan home. Heclaimed the grate on the big maintenance door was lockedon his first round & was unlocked on his second round.Marvinmore rapidly,as anticipated, a piecework job was waiting for hun.14 Yount, who was present,testified that Campbell"smelled ofwhiskey pretty strongly at that time."Ideem this to be immaterial, andmake no finding with regard thereto.15 This refers to the second-shift night watchman,whom Campbellrelieved, and whose first name is Henry. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDYount arrived at the plant about 7 a m on September 19 andreceived this note. He confronted Campbell with the note, butCampbell denied that he had been drinking Yount responded"I know you have been drinking, because I can smell it onyou." Although Campbell claimed that he had been eatingpeppermint,Yount told him that he (Yount) "knew thedifferencebetweenpeppermintsand drinking liquor."Campbell answered "0 K., Wilbur, I promise I'll never do itagain." According to Yount, the conversation concluded asfollows"I told him then I was going to put a warning in hisfileand that was the end of our discussion "16 Before noonthat day, September 19, Yount discussed the matter withCook who, according to Yount's undenied testimony, "saidMr.Campbell should have been discharged before then,because he knew he had been drinking on the job before " Alittle later that day, about 3 30 or 4 p.m., Yount conferredwith Christensen. Yount stated "he could smell liquor thatmorning on Mr. Campbell." He asked Christensen whetherCampbell had been staggering. Christensen replied. "No, hewasn't but he smelled real strong of liquor." Christensenvoiced his opinion "that somebody with liquor on his breathshould not have the responsibility of a night watchman." Alsoon that day, September 19, Yount discussed Campbell'sconduct with Bufkin and showed Bufkin Christensen's note.According to Bufkin they decided to "wait a couple of daysand talk it over with Jimmy Lamb." Accordingly, onSeptember 21 or 22 Yount and Bufkm conferred with Lamb.Lamb stated that "we couldn't afford to have any man on awatchman's job that had a habit of corning in with liquor onhis breath."Campbell carried out his duties without further incident onthe nights of September 19, 20, and 21. Either during acoffeebreak late on September 22 or when employee JackEpperson was leaving the plant at the end of his shift, about12.30 a m., September 23, Campbell gave a blank union cardto Epperson About 12 35 a.m. on September 23, CampbelltoldMoncrief he had "signed up with the Union." Moncriefresponded- "You're crazy .. you'll get your damned assfired."i 7Campbell offered Moncrief a union card, whichMoncrief declined, stating that he would have to report theincident.' 8Moncrief then "made out one of those yellow slipson him . . I guess you call them a warning slip" and put it inYount'sdesk. It is a fair presumption from Yount'stestimony,' 9 and I find, that Yount received the slip when hegot to the plant about 7 a.m. on the morning of September 23.When Campbell (who had left the plant about 7 30 am.)returned a few hours later, at 11:30 am, to go to work,Yount met him at the timeclock and told him. "You're fired."Campbell asked why. Yount answered "Well, we're afraid ofyour drinking." Campbell was paid off-including an extra 316 Campbell placed the date of this conversation as the morning ofSeptember 22 However,his testimony as to dates impressed me asunreliable.17 This finding is based on Campbell's credited testimony.Moncriefdeniedmaking such a threat.His denial in this respect was notconvincing and is not credited.18 Moncrief testified that at that particular hour "in my estimationhe [Campbell]should have been at the door." Moncnef located theconversation as having taken place in the washroom,but Campbellplaced it at Moncrief'sdesk.Ideem it unnecessary to resolve thisconflict.Nor do I feel called upon to decide where Campbell shouldhave been.19 Yount testified"I report to work about 7 00." He also testified:Q. It had been brought to your attention,had it not,that hehours pay-and left.20 Yount then made out and placed in theRespondent's files a payroll change notice, on which "conduct"is checked as. "fair" and the reason for separation is shown as"Discharged, too many reports of drinking "2Contentions of the partiesThe General Counsel maintains that Campbell's drinking wasonly a "sham excuse" used to cloak the Respondent's realreason for the discharge, namely, Campbell's union activitiesYount, who made the decision to discharge Campbell, admit-ted that he knew of Campbell's union activities at the time ofthedischarge.Nevertheless, theRespondent in its briefmaintains that "Ivan Campbell was discharged because of hispropensity for strong drink ... Union activity had nothing todo with their [the Respondent's officials'] decision."3.ConclusionsClearly Campbell's conduct, as brought to Yount's attentionby Christensen's note on the morning of September 19,afforded ample cause for discharge. However, the issue beforeme is "not whether there existed a valid ground for discharge,but whether the stated ground was the real one."21 Let usstart this inquiry as to the Respondent's true motivation bydetermining when the decision to discharge Campbell wasmade.The Respondent, in its brief, points out that "It all came toa head on the night of September 18." It would be moreaccurate to set the time as early on the morning of September19. Christensen's note galvanized Yount into action. First heconfronted Campbell, got Campbell's side of the story, andwarned him that a written reprimand would be put in his fileAt this point there was no mention of possible discharge, andit is reasonable to assume that discharge was not uppermost inYount's mind. Later that day Yount also conferred about thematter with Cook (who did mention discharge as a suggestedsolution), Christensen, and Bufkin In short, Yount had madean extensive investigation by the end of the workday onSeptember 19, all of which pointed to Campbell's misconductand incompetence. Bearing in mind that 6 or 7 yearspreviously a drunken night watchman at the plant had beendischarged "right on the spot," one might have expectedYount to have discharged Campbell before the end of theworkday on September 19. But he did not do so On thecontrary, Campbell was permitted to work a full shift onSeptember 19, another full shift on September 20, another fullshift on September 21, and a fourth full shift on September22. He was also allowed to report for duty on September 23 at11 30 a.m. During these four full shifts he performed his[Campbell] had signed a card?A. Yes,Ihad heard of it.Q. It had alsobeen brought to your attention,had it not, thathe had asked employees to sign cards, didn't Francis Moncrief bringthat up?A. Yes.Ibelieve that's right.20 The GeneralCounsel introduced evidence of conversations whichCampbellhad thereafter with Bufkin and Yount.This testimony in myopinion has no bearing on the Respondent's motivation in dischargingCampbell. I therefore will not base any findings thereon,except to theextent that it affects the recommended remedy, as set out below.21 J. P.Stevens & Co.v.N.L.R.B.,380 F.2d 292, 300(C.A. 2),quotedwithapproval inN.L.R.B. v UlbrichStainlessSteels, Inc ,393F.2d 871 (C.A. 2). McGRAW-EDISON CO.duties, so far as this record shows,in a satisfactory mannerThe Respondent in its brief urges:"The short delay ineffecting the discharge was occasioned by discussion amongthe responsible officials at the plant." This explanation is notconvincing.All the officers in question were located at Wren,and Yount had conferred with all except Lamb by the end oftheworkday on September 19. Lamb, when approached byYount and Bufkin on or about September 21 or 22, told them"that we couldn't afford to have any man on a watchman's jobthat had a habit of coming in with liquor on his breath." Stillno action was taken. It is concluded that, by 7 30 am. onSeptember 23, when Campbell went home expecting to returnto work at 11 30 a in. that morning, Yount either had decidedthat the written reprimand had been sufficient,or else was stillundecided as to whether to discharge Campbell. This conclu-sion is based on the fact that,despite the contrary testimonyof Bufkrn and Yount, which I do not credit, the decision wasnot made in Lamb's presence,for Lamb admitted that he firstlearned of this "final decision"from Campbell himself, afterthedischargehad been consummated.Moreover,had thedecision been reached on September 21 or 22, as Yount andBufkin testified, it is doubtful that the protection of the plantwould have been entrusted to Campbell the night ofSeptember 22, or that he would have been allowed to reportfor work at 11 30 a.m. on September 23 andthendischargedwith 3 hours' extra pay-required or paid because he was calledin. Surely if the decision to discharge him had been reached atan earlier time,management would not so readily have placedthe plant's safekeeping once more in his hands on September22, and would not needlessly have wasted an extra 3 hours'pay by failing to notify him in advance not to return. Finally,discharge was not mentioned to Campbell in advance,but onlyat the very moment of discharge.It is accordingly found thatthe decision to discharge Campbell was not made by Yountuntil September 23, between 7 30 and 11 30 a.m.Having determinedwhenthe decision was made, we turnour inquiry to the Respondent's motivation. After Campbellwaswarned at 7 a.m. on September 19 that a writtenreprimand would be placed in his file,his job performance gavethe Respondent no further cause for concern. Yount testifiedthat he received other reports of Campbell'smisconduct andincompetence from Alvin Benedict, a foreman,and Erwin L.Brandt,manager of the heat tube section. These had to dowith incidents which took place as far back as 4 or 5 weeksbefore Campbell'sdischarge.Although Yount placed the dateof the receipt of these reports as between September 19 and23, it is difficult to believe that they waited so long to makethe reports.Indeed,Brandt testified credibly, contrary toYount, that he (Brandt)made his complaints to Yount aboutCampbell"on two occasions,a month or two months prior tohis discharge."When asked by the Respondent's counsel "Didyou discuss it with him again, just prior to the discharge?"Brandt answered:"Not right close to the discharge, no sir."Thus theRespondent'switnesses disagreed.Brandt impressedme as a reliable witness. I do not credit Yount's version of thetimewhen he received these complaints Accordingly it isfound that these complaints reached Yount before September19, and that between September 19 and 23 he received no newinformation concerningCampbell other than Moncrief's"yellow slip" which Yount received only a few hours beforeCampbell'sdischarge. It obviously was not Campbell's jobperformance,then,which tipped the scales against him,although that might have been taken into consideration. But193the decisive and determining factor was surely the reportwhichYount received from Moncrief about 7 a.m. onSeptember 23 concerning Campbell's union activities. Theswift descent of the axe within hours after Moncrief warnedCampbell "You'llget your damned ass fired"was not, in myopinion, ameaningless coincidence.Iconclude that thedecision to discharge Campbell was motivated in substantialpart by Campbell's newly discovered aid to the UnionUpon the basis of the above findings of fact and upon theentire record in this case,Imake the followingCONCLUSIONS OF LAW1.McGraw-Edison Company, is,and at all material timeshas been, an employer within the meaning of Section 2(2) oftheAct, andisengaged in commercewithin themeaning ofSection 2(6) and (7) of the Act.2DistrictLodgeNo. 9, International Association ofMachinists & Aerospace Workers,AFL-CIO,is, at all materialtimes has been,a labor organization within the meaning ofSection 2(5) of the Act.3By discriminating with respect to the tenure of employ-ment of Ivan Campbell, thereby discouraging membership inthe above-named labor organization,theRespondent hasengaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(3) of the Act.4.By the conduct described above, and by otherwiseinterfering with, restraining,and coercing its employees in theexercise of rights guaranteed in Section 7 of the Act, theRespondent has engaged in and is engaging in unfair laborpracticeswithin themeaning of Section 8(a)(1) of the Act.5.The above-described unfair labor practices tend to leadto labor disputes burdening and obstructing commerce and thefreeflow of commerce and constitute unfair labor practicesaffecting commerce within the meaning of Section 2(6) and(7) of the Act6.TheGeneralCounsel has failed to establish by apreponderance of the evidence that the Respondent discrimi-nated against Merlin Stroppel within the meaning of Section8(a)(1) or(3) of the Act.THE REMEDYThe Respondent argues in its brief that Moncrief's conducton June 13"should be disregarded as an isolated occurrenceand the 8(a)(1) portion of the complaint dismissed."Contraryto the Respondent's contention,however, it has been foundabove that the Respondent discriminatorily discharged IvanCampbell in violation of Section 8(a)(1) and (3) of the Act. Inthe light of that finding it cannot successfully be maintainedthatMoncrief's conduct on June 13 was "an isolated occur-rence " The Respondent's request that the 8(a)(1) portion ofthe complaint be dismissed is therefore lacking in merit.As the unfair labor practices found to have been committedby the Respondent are persuasively related to other unfairlabor practices proscribed by the Act, the danger of theircommission in the future is to be anticipated from theRespondent's past conduct.Itwill therefore be recommendedthat the Respondent cease and desist, not only from the unfairlabor practices found,but also from in any manner infringingupon the rights of its employees guaranteed in Section 7 of theAct. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving found that Campbell's discharge was an unfair laborpractice, itwould normally be recommended that he bereinstatedwith backpay. The Respondent, however, hasadduced convincing evidence that the normal remedy ofreinstatement should be withheld in this case. About a monthor a month and a half before Campbell's discharge, a fireextinguisher had disappeared from one of the Respondent's lifttrucks.At that time, the Respondent "did a little investi-gating"but failed to find the fire extinguisher. AfterCampbell's discharge, on September 25 about 9.30 a.m.,Campbell conferred with Yount and Bufkin at the plant in anunsuccessful attempt to obtain reinstatement. During thatconference, Campbell asked "You remember that fire extin-guisher that came up missing?" When Yount answered affirma-tively, Campbell continued. "I know where it went. A fellowtoldme he needed a fire extinguisher, I told him that Iwouldn't be watching him, therefore the fire extinguisherdisappeared."22 It thus appears that, since September 25,about 9 30 a.m., the Respondent has been under the impres-sion that Campbell had been involved in the disappearance ofthefire extinguisher.Under these circumstances, I do notbelieve that it would effectuate the policies of the Act torequire the Respondent to restore Campbell to his formerposition.2 3 However, it will be recommended that the Respon-dent make Campbell whole for any loss of pay he may havesuffered by reason of the discrimination against him, by payingto him a sum of money equal to the amount he wouldnormally have earned from 11.30 a.m. on September 231967, the time of the discrimination against him, until 9 30a m. on September 25, 1967, when the Respondent obtainedinformation on which it could reasonably presume his complic-ity in a past theft, less the 3 hours' extra pay he received, andalso less his net earnings during this period, plus the paymentof 6 percent interest as set forth by the Board inIsis Plumbing& Heating Co.,138NLRB 716. In addition, it will berecommended that the Respondent preserve and make avail-able to the Board, upon request, all records necessary tocompute the amount of backpay due hereunder, and postappropriate notices.Itwill further be recommended that the complaint herein bedisnssed, insofar as it alleges that the Respondent discrirru-nated against Merlin Stroppel.Upon the basis of the above findings of fact and conclusionsof law, and upon the entire record in this case, I make thefollowing:RECOMMENDED ORDERIt is recommended that McGraw-Edison Company, Macon,Missouri, its officers, agents, successors, and assigns, shall.1.Cease and desist from:(a)Discouraging membership in or activities on behalf ofDistrict Lodge No. 9, International Association of Machinists& Aerospace Workers, AFL-CIO, or any other labor organiza-tion, by discharging employees or by discriminating in anyother manner in regard to their hire, tenure of employment, orany term or condition of employment.(b) Threatening its employees with reprisals if they aid orsupport the above-named or any other labor organization.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights toself-organization, to form, join, or assist any labor organiza-tion, to bargain collectively through representatives of theirown choosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, andto refrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment, as authorized in Section 8(a)(3) of the Act, as amended.2Take the following affirmative action which it is foundwill effectuate the policies of the Act.(a)Make Ivan Campbell whole for any loss of pay sufferedby reason of the discrimination against him, in the mannerprovided above(b) Preserve and, upon request, make available to theNational Labor Relations Board and its agents, for examina-tion and copying, all payroll records, social security paymentrecords, timecards, personnel records and reports, and all otherrecords necessary to determine the amount of backpay duehereunder.(c) Post at its plant in Macon, Missouri, copies of theattached notice marked "Appendix."24 Copies of said notice,on forms provided by the Regional Director for Region 17,shall be posted by a representative of the Respondent, afterbeing duly signed by its representative, immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted Reason-able steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d)Notify the said Regional Director, in writing, within 20days from the receipt of this Decision, what steps it has takento comply herewith.2 5IT Is FURTHER RECOMMENDED that the complaintherein be dismissed insofar as it alleges that the Respondentdiscriminated against Merlin Stroppel.22 This finding is based onYount's testimony. Although I do notfindallofYount's testimony to be credible,Ido credit this part.Campbelldenied thatthere wasany mention of a fire extinguisher, buthis denial was not convincing and is not credited.23VirginiaElectric & Power Company, 44NLRB404, 438-43924 In the event that this Recommended Order is adopted by theBoard, the words "a Decisionand Order"shallbe substituted for thewords "the RecommendedOrder of aTrial Examiner"in the notice Inthe furthereventthat the Board'sOrder isenforced by a decree of aUnited StatesCourt of Appeals, the words "a Decree ofthe UnitedStates Court of AppealsEnforcing an Order" shall be substituted for thewords "a Decision and Order "25 In the event that this RecommendedOrderisadopted by theBoard, this provision shall be modified to read"Notify saidRegionalDirector,inwriting,within 10days from the date of this Order, whatsteps Respondent has takento comply herewith "APPENDIXNOTICE TO ALL EMPLOYEES(c) Interrogating its employees concerning their unionPursuant to the Recommended Order of a Trial Examiner ofsympathies, activities, or membership, or that of their fellowthe National Labor Relations Board, and in order to effectuateemployees, in a manner constituting interference, restraint, orthe policies of the National Labor Relations Act, as amended,coercion.we hereby notify our employees that. McGRAW-EDISON CO.After a trial in which all parties had the opportunity topresent their evidence, a Trial Examiner of the NationalLabor Relations Board has found that we violated the lawand has ordered us to post this notice and to keep thepromise that we make in this notice.WE WILL NOT discourage membership in or activities onbehalf of District Lodge No. 9, International Association ofMachinists & Aerospace Workers, AFL-CIO, or any otherunion, by discharging employees or otherwise discrimi-nating against them.WE WILL NOT threaten our employees with reprisals ifthey aid or support a union.WE WILL NOT question our employees about theirunion membership, activities, or sympathies, or those oftheir fellow workers, in a manner which violates Section8(a)(1) of the Act.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirright to self-organization, to form unions, to join or assistany union, to bargain collectively through representatives oftheirown choosing, and to engage in other concertedactivities for the purpose of collective bargaining, or othermutual aid or protection, and to refrain from suchactivities, except to the extent that such right may beaffected by an agreement requiring union membership as a195condition of employment, as authorized in Section 8(a)(3)of the Act, as amended.WE WILL reimburse Ivan Campbell for any loss of pay hesuffered as a result of the discrimination against him, with 6percent interest.Our employees are free to become or remain or to refrainfrom becoming or remaining members of any union, except tothe extent that such right may be affected by an agreementrequiring union membership as a condition of employment, asauthorized in Section 8(a)(3) of the Act, as amended.M cG RAW- E DISONCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any other material.If employees have any question concerning this notice orcompliance with its provisions, they may communicate direct-ly with the Board's Regional Office, 610 Federal Building, 601East 12th Street, Kansas City, Missouri 64106, Telephone374-5181.